Citation Nr: 1217551	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  07-07 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to radiation exposure. 

2.  Entitlement to service connection for sterility and impotence, to include as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani



INTRODUCTION

The Veteran served on active duty from March 1956 to October 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the February 2009 Board remand, the Board reopened the Veteran's claims for service connection for COPD and sterility, among other issues.  The Board remanded these issues for further development, to include providing the Veteran VA examinations.  The issues were again remanded for further development in an October 2011 Board remand, to include obtaining pertinent records and VA examinations.

When this case was most recently before the Board in October 2011, it was remanded.  It is now before the Board for further appellate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for sterility and impotence is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. COPD had its onset many years following discharge from active duty service. 

2. COPD is not a radiogenic disease.  

3. The preponderance of the evidence is against a finding that COPD was incurred during service or is related to events in service, to include exposure to ionizing radiation. 


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Veteran was sent a VCAA notice letter in March 2003.  The letter provided him with notice of the evidence necessary to substantiate his claim, the evidence VA would assist him in obtaining, and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  
The Veteran has established his status as a veteran.  He received notice as to the notice elements outlined in Pelegrini and the second, third, fourth, and fifth elements outlined in Dingess, via the letter mailed in June 2006.  Therefore, the duty to assist has been met.  The RO subsequently readjudicated his claim in July 2006.

In developing his claim, VA obtained the Veteran's service treatment records (STRs), and VA treatment records.  In addition, a VA examination were provided most recently in December 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported evidence that has not been obtained.

The Veteran has reported that he is receiving benefits from the Social Security Administration (SSA).  The RO attempted to obtain these records but SSA informed the RO that the records had been destroyed.  See Response from SSA dated May 5, 2009. 

The Board finds that there was substantial compliance with the October 2011 Board remand directives as to the issue of service connection for COPD.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In particular, the Veteran was afforded a VA examination in December 2011 for COPD and VA treatment records were associated with the claims file.   

As there has been substantial compliance with all directed action, further remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board).

In conclusion, because all duties to notify and assist have been satisfied, the Board will proceed with consideration of the merits of the appeal.

II. Applicable laws and regulations

The Veteran is contending that service connection is warranted for COPD. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In addition, service connection for a disability claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods. See Hilkert v. West, 12 Vet. App. 145   (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000). First, there are certain types of diseases that are presumptively service connected specific to radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  COPD is not among the diseases listed as being specific to radiation-exposed veterans.  38 C.F.R. § 3.309(d)(2)(i) . 

Direct service connection may be established under 38 C.F.R. § 3.303(d) by showing that the disease or malady was incurred during or aggravated by service.
Service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  See 38 C.F.R. § 3.311(b)(2), (4) (2011). COPD is not one of the diseases listed as a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(2)(i) . 

The Board will review each method for establishing service connection, addressing the issue of direct service connection last. 

III.  Background information

The Veteran claims that his current diagnosis of COPD is the result of exposure to radiation during service.

The Veteran's service personnel records indicates that he participated in Operation REDWING, which is the 1956 Atomic test series at Bikini and Eniwetok, Marshal Islands, from July 3 to July 27, 1956 on board the U.S.S. Shelton.

The Veteran described that his ship was caught in the tidal wave created by the hydrogen bomb which threw men overboard.  The Veteran reported that he also witnessed the first Cobalt bomb test.  

In terms of the Veteran's diagnosed COPD or lung disability, VA treatment records show treatment for emphysema as early as in June 2001.  The Veteran reported at the December 2011 VA examination that he had had emphysema for several years.  He reported smoking cigarettes for 20 to 30 years and that he quit smoking and drinking a few years earlier.  

The December 2011 VA examiner diagnosed the Veteran with COPD during the examination.  The examiner noted that the Veteran previously worked as a welder, carpenter and painter.  He also worked in a rock quarry for four to five years.  See December 2011 VA examination referring to January 29 2009 VA treatment record. 

 After examining the Veteran and reviewing the Veteran's claims file, including his service treatment records, the examiner opined that his COPD was less likely than not incurred in or caused by the Veteran's military service.  The examiner explained that the Veteran's diagnosed COPD did not begin during his military service as the October 1957 separation examination was negative for any lung condition and the chest x-ray dated October 1957 was negative.  The examiner also stated that the Veteran's COPD was not causally linked to any incident in service including radiation exposure because COPD is not one of the presumptive diseases secondary to radiation exposure.   He further noted that the Veteran's COPD was most likely related to his chronic tobacco smoking for 20 to 30 years and his occupation working in the rock quarries.  



 IV. Analysis

In ionizing radiation cases, the Board must first determine whether the veteran may be entitled to service connection for the particular disease on a presumptive basis.  If veteran has a listed disease under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d) and was a "radiation-exposed veteran," then it will be presumed that the disease was incurred in service, and service connection is established for the disease.  As COPD is not a disease listed under 38 U.S.C. §1112(c) and 38 C.F.R. § 3.309(d), service connection for COPD on a presumptive basis is not warranted.  Therefore, further analysis as to whether he was involved a radiation-risk activity is unnecessary.  

The Board has also considered whether service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."
38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease but provides special procedures to help a veteran prove his or her claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  

38 C.F.R. § 3.303(d) permits for the granting of service connection for a disease diagnosed after discharge, when the evidence establishes that the disease was incurred during service.  As noted previously, COPD is not considered a radiogenic disease for purposes of 38 C.F.R. § 3.311.

VA has established special procedures to follow for those seeking compensation for diseases related to exposure to radiation in service. See Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 (1984); 38 C.F.R. § 3.311.  This regulation provides that:

In all claims in which it is established that a radiogenic disease first became manifest after service . . . and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses. When dose estimates provided . . . are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.

38 C.F.R. § 3.311(a)(1) .

This regulation establishes a series of chronological obligations upon both parties. Wandel v. West, 11 Vet. App. 200 (1998).  First, there must be evidence that the veteran suffered from a radiogenic disease.  38 C.F.R. § 3.311(b)(2), (4).  This disease must manifest within a certain time period after exposure.  38 C.F.R. § 3.311(b)(5).  Once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  Here, as noted above, COPD is not a radiogenic disease.  The Veteran has not provided medical or scientific evidence that COPD is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4).   

The Veteran has only provided his statements that he believes his COPD is due to his exposure to radiation during service.

The Board notes that the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007)).  The Veteran is not competent to provide an opinion linking his COPD to radiation exposure.  Therefore, the Veteran is found to lack the competency to proffer an etiology of his COPD.  

As COPD is not a radiogenic disease, there is no requirement under law to obtain a dose assessment.  Accordingly, the presumptive provisions of 38 C.F.R. § 3.311 are not for application. 

Finally, the United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1040   (1994). 

Here, the Board has considered whether direct service connection is warranted, but finds, however, that the preponderance of the evidence is against the claim.  First, the Board finds that the service treatment records are silent for any findings of COPD.  As noted above, the October 1957 separation examination and October 1957 x-ray are negative for a lung disability.  

Also, the December 2011 VA examiner opined that his COPD was not due to radiation exposure.  The Board acknowledges that the examiner simply stated that COPD was not due to radiation exposure because it was not one of the presumptive diseases secondary to radiation exposure.  Despite the examiner lack of explanation of why the Veteran's COPD specifically was not due to radiation exposure, the examiner did provide further explanation as to the etiology of his COPD.  The examiner stated that it was most likely related to his chronic tobacco smoking for 20 to 30 years and his occupation working in rock quarries.  Since the examiner explained the probable etiology of his COPD, the Board finds that the VA examiner's opinion to be highly probative as to the etiology of his COPD.  

In addition, there is a lack of probative evidence showing continuity of symptomatology since service.  Rather, the Veteran does not provide evidence that he had a lung disability since discharge from service.  He reported during the December 2011 VA examination that he has had emphysema or a lung disability for several years but did not state when he was first diagnosed.  The claims file shows the earliest date of a lung diagnosis was for emphysema in a June 2001VA treatment record, over 40 years after his discharge from service.  

 As noted above, the Veteran claims that his COPD is due to his exposure to radiation during service.  While the Veteran's statements have been considered, the Board finds that due to the complex nature of etiology of COPD and the effects of radiation exposure, he is not competent to offer an opinion as to the etiology of COPD.  Indeed, opinions as to medical causation are generally outside of the competency of a lay person, and the Veteran's contended causal relationship between COPD and service cannot be given significant probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Additionally, the Board has considered the Veteran's lay testimony and other lay evidence of record, including his wife's statements, that he was exposed to ionizing radiation during service.  The Board does not doubt that the Veteran was involved in operation REDWING and in close proximity to a hydrogen bomb and finds the Veteran's statements not only credible but corroborated by his service personnel records.  

Moreover, as discussed above, even if the Veteran were exposed to radiation as alleged, he must still present evidence that he has a disability associated with such exposure.  Here, he has not done so.  That is, none of the medical evidence suggests that the Veteran's current COPD is related to in-service radiation exposure, and the Veteran is not competent to provide such an opinion regarding etiology, in this case.

The Board is sympathetic to the Veteran's claim and recognizes the sincerity of his belief that his COPD is due to in-service radiation exposure.  Nevertheless, the Board has reviewed the record in detail and finds that a preponderance of the evidence is against the claim for service connection and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  There is no basis under the applicable laws and regulations for awarding the benefit sought. 


ORDER

Entitlement to service connection for COPD is denied.




REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's service-connection claim for sterility must be remanded for further evidentiary development. 

The Veteran was provided a VA examination in December 2011.  The examiner diagnosed the Veteran with erectile dysfunction and provided an opinion that the Veteran's erectile dysfunction was not due to his radiation exposure during service. 

The Veteran appears to be claiming that his sterility is due to exposure to radiation during service.  The examiner did not discuss the matter of sterility in the examination or provide an opinion as to whether it was due to his radiation exposure.  For these reasons, the Board finds that the December 2011 VA examination is inadequate as to the issue of service connection for sterility.

A new examination is warranted.  See Charles v. Principi, 16 Vet. App. 370   (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  For the foregoing reasons, the RO has not complied with the October 2011 Board remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain all VA treatment records pertaining to any diagnosed urology disorder, to specially include impotence or sterility.  Any records obtained must be associated with the claims folder.  Any negative response must also be included in the claims file.

2.  Thereafter, the Veteran should be scheduled for an appropriate examination to determine whether he currently has (or had at anytime during the period on appeal) a urolological disorder (to include impotence and sterility).  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review or pertinent documents therein in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should also elicit from the Veteran a personal history concerning his claimed symptomatology and treatment and note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration in the examiner's opinion.

The VA examiner should offer an opinion, with supporting rationale, as to the following:

Is it at least likely as not (50 percent or greater probability) that any diagnosed impotence and sterility began during service or is causally linked to any incident of the Veteran's period of military service, to include in-service radiation exposure during Operation REDWING or otherwise.

Specifically, the examiner should comment on the Veteran's spouse's statements that they never had children.   

The examiner is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the possible denial of his claims, of failing to so report.  See 38 C.F.R. § 3.3655 (2011).  If the Veteran does not report for the examination, a copy of the examination notification letter should be placed in the claims file with a notation that he failed to appear.  

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should readjudicate the Veteran's service-connection claim.  If the claim is denied, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


